Case 1:20-cv-03535-JPO Document 57 Filed 11/25/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
ERNIE HINES D/B/A COLORFUL MUSIC

 

Plaintiff,
-against- 20 Civ. 3535 (JPO )
BMG RIGHTS MANAGEMENT (US) LLC;
WARNER CHAPPELL MUSIC, INC:: MOTION FOR ADMISSION

SHAWN CARTER p/k/a JAY-Z; and

TIMOTHY MOSLEY p/k/a TIMBALAND
Defendant.

PRO HAC VICE

Pursuant to Rule 1.3 of the Local Rules of the United States Courts for the Southern and Eastern

Districts of New York, _Andrew Williams, Esq. hereby move this Court

for an Order for admission to practice Pro Hac Vice to appear as counsel for

 

I am in good standing of the bar(s) of the state(s) of Florida and California and
there are no pending disciplinary proceedings against me in any state or federal court. I have
never been convicted of a felony. I have never been censured, suspended, disbarred or denied

admission or readmission by any court. I have attached the affidavit pursuant to Local Rule 1.3.

Dated: November 25, 2020 Respectfully Sous
, Ze LO / A 0d) \) Wan, &}

Le

—Kopplicant Signatur 7 La

a

Applicant’s Name: Andrew Williams, Esq.

 

Firm Name:_ The Williams Law Group

 

Address: 6273 Sunset Drive, Suite D-3

 

City/State/Zip: South Miami, FL 33143

 

Telephone/Fax:_ 253-970-1683

 

Email: Andrew@TheWilliamsLG.com

 
